645

FILED

DEC 1 3 ;~;

Cl€fl28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). This complaint sets forth no
federal question. The parties appear to be citizens of Maryland and the complaint makes no
demand for damages, such that diversity jurisdiction is not shown. Accordingly, the Court will
dismiss this action for lack of subject matter jurisdiction. An Order consistent with this

Memorandum Opinion is issued separately.

l

United §t_atg} District Judge

DATE:

cv[""(""